Citation Nr: 0733898	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  00-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating, greater 
than 10 percent, for avascular necrosis of the right hip, 
based on an initial determination.  

2.  Entitlement to an increased rating for avascular necrosis 
of the left hip, rated 10 percent disabling from April 18, 
1999 to June 9, 2002, and rated 30 percent disabling 
thereafter, based on an initial determination.  

3.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant his wife


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992 and from February 1997 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision form 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which in part, granted the 
veteran's claim for entitlement to service connection for 
status post arthroscopy of the right hip, with a 
noncompensable (0 percent) disability rating, effective from 
April 17, 1999; and osteonecrosis of the left hip, with a 
disability evaluation of 10 percent, also effective from 
April 17, 1999.  

Thereafter, a rating action dated in August 2001 increased 
the evaluation for the right hip to 10 percent, effective 
from April 18, 1999.  In a June 2003 rating action, the RO 
increased the evaluation for the left hip osteonecrosis to 30 
percent disabling, effective from June 10, 2002.

In May 2004, the veteran and his wife presented personal 
testimony at a travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

This case was remanded for additional development by a Board 
decision dated in September 2004.  The requested development 
has not been completed.

In written correspondence dated in April 2004, the veteran 
expressed a desire to reopen a claim of entitlement to 
service connection for a bilateral knee disability.  It does 
not appear that the RO has yet adjudicated this claim; and 
thus the matter is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that he is entitled to higher initial 
disability ratings for his service-connected left and right 
hip disabilities.  

In a remand dated in September 2004, the Board instructed 
that the veteran should be scheduled for a VA examination to 
determine the severity of his service-connected bilateral hip 
disability.  A review of the claims file shows that in 
correspondence dated March 28, 2007, the Southeast Louisiana 
Veterans Health Care System (SLVHCS) scheduled the veteran 
for a VA orthopedic examination to be conducted on April 19, 
2007.  In correspondence dated April 18, 2007, SLVHCS 
informed the veteran that his appointment scheduled for the 
next day was cancelled, and that he would notified of his new 
appointment within the next several days.  From the Board's 
review of the claims file, there is no indication that the 
veteran received notification of a new examination date.  A 
VA computer-generated record of exams dated in May 2007 shows 
that the veteran failed to report to his April 2007 
examination and that the examination was cancelled on April 
18, 2007.  

Due to the obvious discrepancies concerning the veteran's 
scheduled orthopedic examination, and the length of time 
which has passed since the disabilities on appeal were last 
evaluated, the Board finds that the veteran should be 
rescheduled for a VA orthopedic examination as instructed in 
the Board's previous remand decision.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty 
to assist includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Thus, while the Board sincerely regrets the additional 
delay in this case, the Board's specific remand instructions 
must be complied with.  

In addition, the Board notes that service connection for 
degenerative disc disease of the lumbar spine was granted and 
a 10 percent rating assigned, in a May 2001 rating action.  
The RO thereafter increased this disability evaluation to 20 
percent in an August 2001 rating action.  In correspondence 
dated in January 2002, the veteran indicated that he desired 
a higher rating for his service-connected back disability.  
In rating actions dated in May 2002 and June 2003, the RO 
denied the claim and continued the 20 percent disability 
evaluation.  In written statement dated in April 2004, the 
veteran expressed disagreement with the June 2003 rating 
action.  The Board construes this statement as a timely 
notice of disagreement of the rating assigned for the 
degenerative disc disease of the lumbar spine.  However, the 
Board notes that the veteran has not been apprised of the 
laws and regulations and rating criteria pertaining to his 
increased rating claim for degenerative disc disease of the 
lumbar spine.  Therefore, this issue is remanded to the RO 
for the issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO is to provide the veteran and 
his representative a SOC (with an 
appropriate period of time to respond) 
pertaining to the issue of entitlement to 
an increased evaluation for degenerative 
disc disease of the lumbar spine, currently 
rated as 30 percent disabling, in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also Manlincon, 
supra.  If, and only if, a timely 
substantive appeal is received should that 
matter thereafter be returned to the Board 
for appellate review.  See 38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2007).

3.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for any 
health care providers, VA or non-VA that 
have treated him for avascular necrosis of 
the right hip and avascular necrosis of the 
left hip since April 2005.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.   

3.  After all the above-requested records 
are received, the AMC/RO should arrange for 
the veteran to undergo VA examination by an 
orthopedist to determine the severity of 
the avascular necrosis of the right and 
left hip.  The veteran's entire claims file 
must be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

a) The orthopedic examination should 
include range of motion studies, 
expressed in degrees with normal ranges 
provided for comparison purposes, and X-
rays taken of the veteran's right and 
left hip.  

b) The examiner should render specific 
findings as to whether there is objective 
evidence of instability, locking, pain on 
motion, weakness, and excess fatigability 
of the right and left hip.  Additionally, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

c) After considering all the symptoms 
attributable to the service-connected 
right hip and left hip disabilities, the 
examiner should provide an assessment of 
the severity of the condition; 
specifically, the extent to which the 
disability interferes with the veteran's 
ability to secure and maintain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  

5.  After the requested development has 
been completed, the AMC/RO should review 
the veteran's claims.  The RO is advised 
that they are to make a determination based 
on the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a result 
of this Remand.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

6.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



